Citation Nr: 0945098	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a schedular combined service-connected 
disability evaluation of 100 percent.  

2.  Entitlement to a higher initial rating for neuropathy, 
left radial nerve, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for neuropathy, 
left medial nerve, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease, cervical spine, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease, postoperative, with left leg radiation, currently 
rated as 60 percent disabling.

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 0 percent disabling.

7.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for traumatic 
arthritis, residuals of fracture, little finger, currently 
rated as 0 percent disabling.

9.  Entitlement to an increased rating for degenerative joint 
disease, left elbow, currently rated as 0 percent disabling.

10.  Entitlement to an increased rating for left inguinal 
hernia repair, currently rated as 0 percent disabling.

11.  Entitlement to an increased rating for residuals, 
fracture, distal tuft, right thumb, currently rated as 0 
percent disabling.

12.  Entitlement to an increased rating for residuals, 
fracture, left third rib, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2006, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.   

The Veteran presented testimony at a Board hearing in March 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that the RO issued an April 2000 rating 
decision in which it granted the Veteran a total disability 
rating based on individual unemployability (TDIU rating) 
effective July 7, 1998.  In August 2006, the RO proposed to 
discontinue the Veteran's TDIU rating; but ultimately it 
issued a September 2006 rating decision in which it continued 
the Veteran's TDIU rating.  Consequently, the Veteran's 
entitlement to a TDIU rating has been uninterrupted since 
July 7, 1998.  

The Board also notes that the October 2005 rating decision 
granted service connection for two disabilities and addressed 
the issue of increased ratings for nine other disabilities 
(enumerated above).  The issues of entitlement to higher 
ratings for (1) neuropathy, left radial nerve, (2) 
neuropathy, left medial nerve, (3) degenerative joint 
disease, cervical spine, (4) degenerative disc disease, 
postoperative, with left leg radiation, (5) bilateral hearing 
loss, (6) tinnitus, (7) traumatic arthritis, residuals of 
fracture, left little finger, (8) degenerative joint disease, 
left elbow, (9) left inguinal hernia repair, (10) residuals, 
fracture, distal tuft, right thumb, and (11) residuals, 
fracture, left third rib are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's eleven service connected disabilities are:  
degenerative disc disease, postoperative, with left leg 
radiation (rated as 60 percent disabling); neuropathy, left 
radial nerve (rated as 20 percent disabling); neuropathy, 
left medial nerve (rated as 10 percent disabling); 
degenerative joint disease, cervical spine (rated as 10 
percent disabling); bilateral hearing loss (rated as 0 
percent disabling); tinnitus (rated as 10 percent disabling); 
traumatic arthritis, residuals of fracture, left little 
finger (rated as 0 percent disabling); degenerative joint 
disease, left elbow (rated as 0 percent disabling); left 
inguinal hernia repair (rated as 0 percent disabling); 
residuals, fracture, distal tuft, right thumb (rated as 0 
percent disabling); and residuals, fracture, left third rib 
(rated as 0 percent disabling); his combined service-
connected schedular disability rating is 80 percent.  


CONCLUSION OF LAW

The criteria for a combined schedular service-connected 
disability rating of 100 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a March 2006 correspondence that fully 
complies with Dingess, and the claim was last readjudicated 
in an August 2007 supplemental statement of the case.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in May 2005 and August 2007, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

Under regulation, disability evaluations are combined (not 
added) with the use of a combined ratings table.  38 C.F.R. § 
4.25 (2009).

At the Veteran's March 2009 Board hearing, the Veteran 
testified that he believes he should receive a 100 percent 
schedular rating because the Social Security Administration 
granted him a 100 percent rating.  He also testified that he 
cannot work; and he acknowledged that he is already receiving 
a 100 percent rating by way of his previously granted TDIU 
rating.  However, he maintains that even though his schedular 
rating is 80 percent, his disabilities have gotten worse 
since the most recent VA examinations dated August 2007.  

The Board notes that the Veteran is service connected for 
neuropathy, left radial nerve (rated as 20 percent 
disabling); neuropathy, left medial nerve (rated as 10 
percent disabling); degenerative joint disease, cervical 
spine (rated as 10 percent disabling); degenerative disc 
disease, postoperative, with left leg radiation (rated as 60 
percent disabling); bilateral hearing loss (rated as 0 
percent disabling); tinnitus (rated as 10 percent disabling); 
traumatic arthritis, residuals of fracture, left little 
finger (rated as 0 percent disabling); degenerative joint 
disease, left elbow (rated as 0 percent disabling); left 
inguinal hernia repair (rated as 0 percent disabling); 
residuals, fracture, distal tuft, right thumb (rated as 0 
percent disabling); and residuals, fracture, left third rib 
(rated as 0 percent disabling).  The Veteran has been in 
receipt of a 100 percent total disability compensation rating 
based on individual unemployability (TDIU rating) since July 
7, 1998.

The Board notes pursuant to 38 C.F.R. § 4.25, the combined 
schedular rating of the Veteran's eleven service connected 
disabilities is 80 percent.  Accordingly, the Board finds 
there is no legal basis to grant the Veteran a 100 percent 
schedular rating.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a schedular combined service-connected 
disability evaluation of 100 percent is denied.  

REMAND

In an October 2005 rating decision, the RO granted service 
connection for two disabilities and addressed the issue of 
increased ratings for nine other disabilities (enumerated 
below).  The Veteran was notified of this decision in October 
2005.  The Veteran's January 2006 notice of disagreement was 
limited to the issue of entitlement to a total combined 
disability rating of 100 percent.  He did not specifically 
disagree with the individual disability ratings assigned for 
his service-connected disabilities in the October 2005 rating 
decision.  However, in the Veteran's March 2006 substantive 
appeal (VA Form 9), he stated that his medical conditions are 
underrated, and that he cannot work due to his disabilities.  
As the Veteran has expressed dissatisfaction or disagreement 
with the RO's October 2005 adjudication within one year of 
being notified of the October 2005 rating decision, the Board 
construes the March 2006 VA Form 9 as a timely written notice 
of disagreement as to the individual ratings assigned for 
each of his service-connected disabilities.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2009).

The RO has not issued a statement of the case in regards to 
the issues of entitlement to higher ratings for (1) 
neuropathy, left radial nerve, (2) neuropathy, left medial 
nerve, (3) degenerative joint disease, cervical spine, (4) 
degenerative disc disease, postoperative, with left leg 
radiation, (5) bilateral hearing loss, (6) tinnitus, (7) 
traumatic arthritis, residuals of fracture, left little 
finger, (8) degenerative joint disease, left elbow, (9) left 
inguinal hernia repair, (10) residuals, fracture, distal 
tuft, right thumb, and (11) residuals, fracture, left third 
rib.  

Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 38 
C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See 38 C.F.R. § 
20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issues of 
entitlement to a higher ratings for (1) 
neuropathy, left radial nerve, (2) 
neuropathy, left medial nerve, (3) 
degenerative joint disease, cervical 
spine, (4) degenerative disc disease, 
postoperative, with left leg radiation, 
(5) bilateral hearing loss, (6) tinnitus, 
(7) traumatic arthritis, residuals of 
fracture, left little finger, (8) 
degenerative joint disease, left elbow, 
(9) left inguinal hernia repair, (10) 
residuals, fracture, distal tuft, right 
thumb, and (11) residuals, fracture, left 
third rib, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, so that the Veteran may have an 
opportunity to complete and appeal by 
filing a timely substantive appeal if he 
so desires.  The Veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
within 60 days of the date of the 
statement of the case if he wishes to 
complete an appeal for these issues.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


